                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 SHARON SYTNER,                                                CASE NO.:

        Plaintiff
                                                                 PLAINTIFF DEMANDS
        v.                                                       A TRIAL BY JURY

 OB/GYN SPECIALISTS OF THE
 PALM BEACHES, INC., d/b/a OB/GYN
 SPECIALISTS OF THE PALM BEACHES

       Defendant.
 _________________________________________________/


                                           COMPLAINT

        Plaintiff, Sharon Sytner (“Plaintiff” or “Sytner”), by and through his counsel, Derek
 Smith Law Group, PLLC, hereby complains of the Defendant OB/GYN SPECIALISTS OF THE
 PALM BEACHES, INC., d/b/a OB/GYN SPECIALISTS OF THE PALM BEACHES
 (“Defendant”), and alleges as follows:

                                         NATURE OF CASE

1.      This is an action for damages and other relief for violations of Title VII of the Civil Rights

        Act of 1964, as amended, 42 U.S.C. §§2000e et seq. (“Title VII”), and the Florida Civil

        Rights Act of 1992, Florida Statutes §§760.01-760.11 (the “FCRA”). In support thereof,

        Plaintiff states as follows:

                                       JURISDICTION AND VENUE

2.      This is an action for monetary damages and all other appropriate relief as deemed by the

        court, pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e

        et seq. (“Title VII”), and the Florida Civil Rights Act of 1992, Florida Statutes §§760.01-

        760.11 (the “FCRA”).




                                                  1
 3.   This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

      as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

      under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et seq.

      (“Title VII”), and supplemental jurisdiction pursuant to 28 U.S.C. 1367 under the Florida

      Civil Rights Act of 1992, Florida Statutes §§760.01-760.11 (the “FCRA”).

 4.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

      Defendants were located in this judicial district and a substantial part of the events or

      omissions giving rise to this action, including the unlawful employment practices alleged

      herein occurred in this district. Plaintiff was employed by Defendant within West Palm

      Beach, Florida, which is in Palm Beach County, Florida.

                             PROCEDURAL PREREQUISITES

 5.   Plaintiff has complied with all statutory prerequisites to file this action.

 6.   On or about December 7, 2017 Plaintiff dual-filed charges with the EEOC and FCHR

      against Defendant as set forth herein.

 7.   An EEOC filing automatically operates as a dual Florida Commission on Human Relations

      (“FCHR”) filing.

 8.   On or about December 9, 2019 the EEOC issued Plaintiff a Right to Sue Letter.

 9.   This action is being commenced within ninety (90) days of receipt of the EEOC Right to

      Sue Letter.

                                            PARTIES

10.   At all material times, Plaintiff is an individual woman who is a resident of Palm Beach

      County, Florida.




                                                 2
11.   Upon information and belief, at all material times, Defendant is a Florida For-Profit

      Business Corporation authorized under the laws of the State of Florida with offices in

      Palm Beach County, Florida.

12.   Defendant is an employer as defined by all laws under which this action is brought and

      employs the requisite number of employees.



                                   STATEMENT OF FACTS
13.   Defendant hired Plaintiff on or about May 3, 2017 as a “Sono/US Tech ARDMS” at

      Defendant’s Palm Beach Gardens Location (2979 PGA Blvd., Suite 100, Palm Beach

      Gardens, FL 33410). A non-exhaustive list of Plaintiff’s duties included: conducting

      prenatal ultrasound and gynecologic exams; billing; patient vitals; and, computer data entry

      for women’s health examinations.

14.   Plaintiff has approximately twenty-seven (27) years of experience in her field.

15.   Plaintiff was employed as a full-time employee with a schedule of Monday through Friday

      from 8:30 am to 5:00 pm. On most days, Plaintiff was permitted to leave at or around 4:30

      p.m.

16.   At all times material hereto, Lead Ultrasound Supervisor Nicole Slack (hereinafter

      “Slack”) directly supervised Plaintiff. Director of Clinical Operations Marisela Farias

      (hereinafter “Farias”) and Chief Administrative Officer Jeffrey Gold (“Gold”) also held a

      supervisory authority over Plaintiff. Farias initially hired Plaintiff.

17.   At all times material hereto, Slack, Gold and Farias had authority over Plaintiff, including

      but not limited to, the ability to hire, discipline, and fire her.

18.   Plaintiff is and was Orthodox Jewish. Plaintiff regularly practices her Faith, including but

      not limited to observing the Jewish holidays.


                                                  3
19.       Specifically, Plaintiff observes the Sabbath every week from approximately the sunset on

          Friday until nightfall on Saturday and all Jewish Holidays. It is prohibited in the Jewish

          Orthodox religion for observers to work or travel from approximately eighteen minutes

          before sunset on the eve of the Holiday or Sabbath until after nightfall following the

          Holiday and the Sabbath.1

20.       On or about July 18, 2017 Plaintiff requested a minor reasonable accommodation due to

          the upcoming Jewish holidays, which started September 21, 2017. Slack advised Plaintiff

          that she would only be able to take time off if she had accrued enough paid time off leave

          and secured coverage during her absence.

21.       On or about July 27, 2017 Plaintiff e-mailed Slack requesting leave only from 3:00 p.m.

          for the eve of the Jewish New Year (Rosh Hashannah), which was observed on September

          20, 2017 at sunset . Although Plaintiff had earned sufficient paid time off leave to cover

          the hours she desired to take off, Slack denied her request to leave early on the eve of Rosh

          Hashannah. Slack further denied Plaintiff the accommodation for time off for October 12

          and 13, the last days of the Holiday of Succoth.

22.       Prior to her leave request, Plaintiff had not received a single complaint pertaining to her

          work performance. However, following her request for a reasonable accommodation, on

          August 3, 2017 Plaintiff met with Slack to go over her three-month review. For the first

          time, Slack informed Plaintiff that OB/GYN had received two complaints about Plaintiff.

          Slack further claimed that Plaintiff’s co-workers believe she was “stand-offish”.

23.       At the review, Plaintiff re-requested leave for the observance of her Faith. Slack reiterated:

          “only if you have PTO [“Paid Time Off”] and we have staffing.”


  1 Jewish Alliance of Greater Rhode Island, Community Relations Council, www.shalomri.org, additional
  information may be accessed at: https://www.jewishallianceri.org/pdf/Calendar-Holidays_CRC.pdf.


                                                        4
24.   On or about September 13, 2017 Plaintiff e-mailed Slack and Farias to request an

      accommodation starting November 10, 2017 for permission to leave thirty to ninety

      minutes early, the exact amounts of time being determined by the time of sunset on Fridays

      so that she could arrive home in sufficient time so as to not violate the Sabbath.

25.   On or about September 15, 2017 Plaintiff received a response from Slack and Farias,

      wherein they included Chief Administrative Officer Gold on the e-mail. The response did

      not address the request, but rather scheduled a time for Gold, Slack, Farias, and Plaintiff to

      meet on September 18, 2017 at 4:00 p.m. at Defendant’s Northpoint location.

26.   On or about September 18, 2017 at 2:11 p.m. Slack e-mailed Plaintiff a list of clients to see

      within an impossible timeframe. Plaintiff was to conduct three forty-minute exams

      (totaling two hours alone) while attending to ancillary matters and seeing additional

      patients within that same two-hour time frame, notwithstanding that Plaintiff was

      previously directed to attend a meeting fifteen to twenty minutes away at 4:00 at the

      Northpoint location. Plaintiff was extremely busy otherwise and unable to complete that

      task and still arrive at the meeting on time, so she opted for punctuality at the meeting, as

      Slack had previously advised that coverage was available for the scheduled patients.

27.   On or about September 18, 2017 Plaintiff met with Gold, Farias, and Slack regarding her

      need for time off to properly observe her religious holidays. The meeting began with Gold

      confronting Plaintiff and questioning/ doubting her religious beliefs. By way of example,

      before Plaintiff could even sit down, Gold looked Plaintiff up and down in a degrading

      manner and then accused Plaintiff       of not dressing like an Orthodox woman. Plaintiff

      explained that she dresses conservatively outside of work, but complies with the employee

      handbook in wearing the scrubs Defendant required as her uniform to work. Gold further




                                                5
      demanded to know why Plaintiff did not inform Defendant when hired seven months

      earlier, that she was Orthodox and would need accommodations. Ultimately, Plaintiff was

      informed that the only way they could accommodate her request to leave early on some

      Fridays, was to permanently transfer her to a different location, which was a much less

      desirable location than her current assignment and considered a demotion.

28.   At the meeting with Gold, Farias, Slack, and Plaintiff, Gold, for the first time, advised

      Plaintiff of eight (8) complaints that were allegedly made against Plaintiff by clients. These

      complaints predated Plaintiff’s three-month review, but Plaintiff was never informed of

      them during her review. In fact, previously, Plaintiff had only been advised of two (2)

      complaints. Defendant only alleged the existence of complaints when Plaintiff requested a

      reasonable religious accommodation. Further, Plaintiff requested to see the complaints, but

      Gold refused to show them to her.

29.   Prior to her requests for a reasonable accommodation, no complaints from co-workers,

      patients, supervisors, or anyone else had been made in reference to Plaintiff.

30.   Plaintiff felt as though she had to make an impossible choice between continuing to work

      at her current location or the need to observe her religious beliefs, so she ultimately

      accepted the transfer to work in a different, less desirable, office location.

31.   On Monday October 2, 2017, Plaintiff’s work location was changed abruptly and she was

      sent to a new facility in which she had never before been assigned. Plaintiff was scheduled

      to start her first day of work at the new less desirable office location on October 3, 2017

      and Plaintiff worked the full day at this location, notwithstanding Defendant’s failure to

      provide the promised orientation.




                                                 6
32.   After completing her shift on October 3, 2017, Plaintiff was called into the office and was

      advised by Farias that Plaintiff’s employment was terminated effective immediately and

      that the decision to terminate Plaintiff’s employment was made the previous Friday,

      September 29.

33.   Defendant wrongfully and unlawfully terminated Plaintiff because of her religious beliefs,

      and in retaliation for her objections to Defendant’s discriminatory treatment.

34.   As a result of Defendant’s actions, including those of its employees and/or agents, Plaintiff

      felt extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

35.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

      compensation which such employment entails, and Plaintiff also suffered future pecuniary

      losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses. Plaintiff has further experienced severe emotional and physical

      distress.

36.   As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages as against the Defendant.

37.   Plaintiff claims a continuous practice of discrimination and claims a continuing violation

      and makes all claims herein under the continuing violations doctrine.

38.   The above are just some examples, of some of the discrimination to which Defendant

      subjected Plaintiff.

39.   Defendant has exhibited a pattern and practice of not only discrimination but also

      retaliation.




                                                7
                                         COUNT ONE
      Cause of Action for Discrimination Under Title VII for Disparate Treatment Based on
                                       Plaintiff’s Religion

40.     At all times relevant, Plaintiff is and was a devoted member of the Orthodox Jewish Faith.

41.     Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

          “(a) Employer practices It shall be an unlawful employment practice for an employer –

          (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

          against any individual with respect to his compensation, terms, conditions, or privileges

          of employment, because of such individual’s race, color, religion, sex, or national

          origin.”

42.     Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

        seq., by discriminating against Plaintiff because of her religion.

43.     As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

        lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of

        dignity, humiliation, embarrassment, loss of reputation, and other pecuniary and non-

        pecuniary losses.

44.     Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

        disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

        damages in addition to compensatory damages.

45.     Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

        under federal law.

46.     Plaintiff has been damaged by the illegal conduct of Defendant.




                                                  8
                                         COUNT TWO
                         Cause of Action for Retaliation Under Title VII

47.   Plaintiff made numerous requests for a reasonable religious accommodation – to leave early

      on Fridays so that she could practice her Orthodox Jewish Faith.

48.   Instead, phantom alleged complaints came to light when Plaintiff requested and renewed her

      request for a reasonable religious accommodation.

49.   Plaintiff was never informed of any complaints prior to her requests for a reasonable

      religious accommodation - despite how the alleged complaints pre-dated her most recent

      performance review, she was never advised of any complaints at that time. To Plaintiff’s

      knowledge, no complaints by co-workers, patients, supervisors, or anyone else even existed

      prior to her requests.

50.   Slack informed Plaintiff that only if she had enough paid-time off and secured coverage for

      her position, could she take the leave. However, Slack denied Plaintiff’s request for a mere

      two hours of leave to observe her Faith even though Plaintiff had accrued a sufficient

      number of paid-time off hours to cover the leave she needed.

51.   Instead, Defendant offered Plaintiff a transfer to a different, less desirable, location rather

      than allowing her to take the time off she needed at her current location. Reluctantly,

      ultimately feeling like she had no other option when faced with that impossible choice,

      Plaintiff accepted Defendant’s offer. Plaintiff was scheduled to begin work at the new

      location on or about October 3, 2017 but was unlawfully and wrongfully terminated that

      day.

52.   At all times relevant, Plaintiff acted in good faith and with the objective and subjective

      belief that Defendant’s employees/agents violated Title VII.




                                                    9
53.   At all times relevant, the unlawful discriminatory treatment by Defendant against Plaintiff in

      the terms and conditions of her employment because she opposed a practice made unlawful

      by Title VII which would not have occurred but for that opposition.

54.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. $2000e-3(a) provides that

      it shall be unlawful employment practice for an employer:

         “(1) to … discriminate against any of his employees … because [s]he has opposed any
         practice made an unlawful employment practice by this subchapter, or because [s]he has
         made a charge, testified, assisted or participated in any manner in an investigation,
         proceeding, or hearing under this subchapter.”

55.   Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et

      seq. by retaliating against Plaintiff with respect to the terms, conditions or privileges of

      employment because of his opposition to the unlawful employment practices of Defendants.

56.   At all times relevant, Defendant’s employees acted intentionally and with reckless disregard

      of Plaintiff’s rights protected by Title VII.

57.   At all material times, Defendant possessed the authority to affect the terms, conditions and

      privileges of Plaintiff’s employment with the Defendant.

58.   As a direct and proximate result of Defendant’s intentional retaliatory conduct in violation

      of the Title VII, Plaintiff suffered and will continue to suffer damages including lost wages

      and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

      humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

      losses.

59.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless disregard

      of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

      addition to compensatory damages.




                                                      10
60.   Conduct of Defendants and/or its agents deprived Plaintiff of her statutory rights guaranteed

      under federal law.

61.   Plaintiff has been damaged by the illegal conduct of the Defendant.

62.   At all times material, Defendant allowed the harassing and discriminatory practices to

      continue in the work environment.

63.   Defendant failed to take prompt remedial action to correct the harassment.


                                       COUNT THREE
      Cause of Action for Discrimination Under FCRA for Disparate Treatment Based on
                                      Plaintiff’s Religion


64.   The FCRA prohibits Defendant Company from discriminating against Plaintiff because of

      his religion, with regard to discharge, employee compensation, and other terms, conditions,

      and privileges of employment.

65.   Plaintiff requested a reasonable accommodation to be able to observe her religious beliefs.

66.   Defendant, and its employees/agents, not only opposed that accommodation but also treated

      Plaintiff unfairly following her reasonable request.

67.   Alleged client complaints became an issue only after Plaintiff pleaded to be able to properly

      observe her religious beliefs. Additionally, Plaintiff was forced to make a choice between

      continuing at her current level in the office she routinely works at or transfer so she can

      continue to properly worship/ observe her Faith.

68.   Ultimately, Defendants terminated Plaintiff on the first day of work at the new location.

69.   Defendants violated the FCRA by discriminating against Plaintiff based her religion, of

      which the Defendants were fully aware of.




                                                  11
70.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

      violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

      wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

      humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

      losses.

71.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

      of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

      addition to compensatory damages.

72.   Conduct of Defendants and/or their agents deprived Plaintiff of his statutory rights

      guaranteed under state law.

73.   Plaintiff has been damaged by the illegal conduct of Defendants.


                                           COUNT FOUR
                             Cause of Action for Retaliation Under FCRA

74.   Plaintiff complained of the discriminatory treatment she faced based on her religious beliefs.

75.   While other employees were able to freely take leave, when Plaintiff requested to do so she

      faced opposition.

76.   After some time of requesting accommodation so that she could properly observe her Faith,

      phantom complaints seemed to emerge. Despite predating reviews and previous meetings,

      Plaintiff had never previously been made aware of those complaints.

77.   Ultimately, Plaintiff was forced to choose between what amounted to a demotion and her

      observance of her Faith. While she decided to take the transfer/demotion, she was

      terminated due to her request and follow-up for an accommodation at the end of the first day

      at the new location.



                                                 12
78.   At all times relevant, Plaintiff acted in good faith and with the objective and subjective

      belief that violations by Defendant’s employees of FCRA had occurred.

79.   At all times material, Defendant allowed the harassing and discriminatory practices to

      continue in the work environment.

80.   Defendant failed to take prompt remedial action to correct the harassment.

81.   At all times relevant, the unlawful discrimination by Defendant’s employees against

      Plaintiff in the terms and conditions of his employment because she opposed a practice

      made unlawful by FCRA which would not have occurred but for that opposition.

82.   Defendant engaged in unlawful employment practice prohibited by the FCRA by retaliating

      against Plaintiff with respect to the terms, conditions or privileges of employment because

      of her opposition to the unlawful employment practices of Defendants.

83.   At all times relevant, Defendant’s employees acted intentionally and with reckless disregard

      of Plaintiff’s rights protected by FCRA.

84.   At all material times, the employer exhibiting discriminatory conduct against Plaintiff

      possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

      employment with Defendant.

85.   As a direct and proximate result of Defendant’s intentional retaliatory conduct in violation

      of the FCRA, Plaintiff suffered and will continue to suffer damages including lost wages

      and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

      humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

      losses.




                                                  13
86.        Defendant’s actions were knowing, intentional, willful, malicious, and in reckless disregard

           of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

           addition to compensatory damages.

87.        Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

           under federal law.

88.        Plaintiff has been damaged by the illegal conduct of Defendant.


                                                   JURY DEMAND

      Plaintiff requests a jury trial on all issues to be tried.


                                              PRAYER FOR RELIEF

              WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

      determined at the time of trial plus interest, including, but not limited to, all emotional distress,

      back pay and front pay, liquidated damages, statutory damages, attorneys’ fees, costs, and

      disbursements of action; and for such other relief as the Court deems just and proper.


      Dated: March 6, 2020
             Miami, Florida
                                                         DEREK SMITH LAW GROUP, PLLC
                                                         Attorneys for Plaintiff



                                                         /s/ Sarah Waters________
                                                         Sarah Waters, Esquire
                                                         FL Bar No. 118496
                                                         701 Brickell Avenue, Suite 1310
                                                         Miami, Florida 33131
                                                         Tel. (305) 946-1884
                                                         swaters@dereksmithlaw.com




                                                            14
